Ames, J.
As the evidence upon the question whether the defamatory words imputed to the defendant had in fact been uttered by him was conflicting, his deportment and conduct at the former trial of the case may have become proper matters of consideration. It was decided in Egan v. Bowker, 5 Allen, 449, that evidence that a party to a suit had suborned a witness, • under an assumed and false name, to give a deposition in his favor, was admissible and competent, as having a tendency to prove that the cause of action or ground of defence relied upon by that party was false and dishonest. The jury may fairly decide that fraud and deceit would not be made use of in support of an honest claim. We do not see any reason why a private attempt by one of the parties to a suit to corrupt a juror by direct bribery does not stand upon the same ground. We see *78no error in the admission of such evidence, and m allowing fcha jury to give some consideration to such a fact.
It is well settled that the pain and mental distress which would naturally result from a malicious slander are among the elements of damage for which the plaintiff may claim compensation. If what the defendant said to the witness, Smith, was meant to apply to the plaintiff, it was admissible as a repetition of the slander, and so as evidence of deliberation and malice. Bodwell v. Swan, 3 Pick. 376. That it did apply to her, the jury could hardly have had any doubt.
Under the rule established in Stone v. Varney, 7 Met. 86, the defendant would have the right to show, if he could, that the plaintiff’s general reputation for integrity and moral worth was so bad that any damage done by the slander uttered by the defendant would be but nominal. But he could hardly rely on his own bad character in mitigation of damages. We find nothing in the paper offered by him that can have any weight in diminishing his responsibility for any wrong which he has done to the plaintiff, or affecting the amount of damages which the plaintiff is entitled to recover.

Exceptions overruled.